DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (burp sash), Species A (Fig. 1) in the reply filed on October 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-10, 13, 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Accordingly, claims 1-19 are pending in this application, with an action on the merits to follow regarding claims 1-7, 11-12, and 14.
Drawings
The drawings are objected to because Fig. 4 whose different views of the same sash and Examiner respectfully suggests separating the different view into Figs. 4a and 4b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
Photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one photograph or drawing executed in color (see Fig. 9). Copies of this patent or patent application publication with photographs or color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claims 2-7, 12, and 14 are objected to because of the following informalities:
Claims 2-7 should recite, “[[A]] The burp sash cloth device of claim…”;
Claims 12 and 14 should recite, “[[An]] The improved burp sash cloth as in claim….”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 11-12, and 14 (and claim 4 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “an elongated section of fabric having a formed elongated body with respective ends of such body….”  It is unclear if the elongate section of fabric and the body are the same structure, if the body is a portion of the elongated section, or if the section is a portion of the body.  Examiner respectfully suggests amending to recite, “an elongated section of fabric an elongated body with respective ends of such body….”
Claim 1 is indefinite as it recites, “an infant” in line 6.  It is unclear if “an infant” is the same or different than the “infant” recited in the preamble.  For purposes of examiner, Examiner has interpreted “an infant” to be “the infant”.
such body” and/or “such respective ends” and/or “such elongated body”.  As an article such as “a”, “an”, “the” or “said” has not been recited, it is unclear if “such X” is an addition structure or referring to the body or ends previously claimed.  For purposes of examination, Examiner has interpreted “such” as “said” and respectfully suggests amending to recite, “said”.
Claim 2 is indefinite as it recites, “wherein said elongated section of fabric comprises a generally rectangular section of cloth.”  As the elongated section is already recited as being fabric, it is unclear if the section of cloth is a structure in addition to the fabric or if the section cloth is referring to a portion of the elongated section of fabric, or if Applicant is merely claiming that the elongated section of fabric is rectangular.  Examiner respectfully suggests amending to recite, “wherein said elongated section of fabric is generally rectangular 
Regarding claims 2, 5-7, 11, and 14 each recites, “generally rectangular”.  It is unclear how one having ordinary skill in the art can ascertain how much like a rectangle a structure needs to be shaped in order to be consider generally rectangular and be included or excluded by the claim.
Claim 3 is indefinite as it recites, “wherein said section of cloth has one of tapered and rectangular ends.”  It is unclear if the ends recited in claim 3 are the same or different “respective ends” of the elongated body previously claimed or different ends.
Claim 7 is indefinite as it recites, “said elongated section of fabric comprises a generally rectangular section of absorbent, machine washable cloth….” As the elongated section is already recited as being fabric, it is unclear if the section of cloth is a structure in addition to the fabric or if the section cloth is referring to a portion of the is generally rectangular , and the fabric comprises an absorbent, machine washable material….”
Claim 7 is indefinite as it recites, “and said joining means comprises respective magnets sewn into each respective end of such body….” First it is unclear if one magnet or plural magnets are sewn into each end.  Further, it is unclear if “each respective end” is referring to the “respective ends” previously recited or to different ends.  Examiner respectively suggests amending to recite, “and said joining means comprises a magnet[[s]] sewn into each end of the respective ends of said body….”
Claim 11 is indefinite as it recites, “a user” in line 5.  It is unclear if “a user” is the same or different than the “caregiver” recited in the preamble.  For purposes of examiner, Examiner has interpreted “a user” to be “the caregiver”.
Claim 11 is indefinite as it recites, “a caregiver” in line 6.  It is unclear if “a caregiver” is the same or different than the “caregiver” recited in the preamble.  For purposes of examiner, Examiner has interpreted “a caregiver” to be “the caregiver”.
Claim 11 is indefinite as it recites, “an infant” in line 7.  It is unclear if “an infant” is the same or different than the “infant” recited in the preamble.  For purposes of examiner, Examiner has interpreted “an infant” to be “the infant”.
Claim 12 is indefinite as it recites, “and said joining means comprises respective magnets sewn into each respective end of such body….” First it is unclear if one 
Claim 14 is indefinite as it recites, “wherein: said respective ends are generally rectangular….”  As the elected embodiment has tapered ends, it is unclear how tapered ends can be considered rectangular.  For purposes of examination, Examiner has interpreted the limitation to mean, “wherein: said respective ends are tapered….”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David (US 4050099).
for allowing a user to selectively join such respective ends of such body to produce a continuous loop fabric which may be worn over a user's shoulder while providing care to an infant (as when the hook and loop of 26 are joined together, a continuous loop of 12 is formed and can be worn such as in Fig. 1).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the sash, there would be a reasonable expectation for the sash to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 2, David discloses wherein said elongated section of fabric (12) comprises a generally rectangular section of cloth (as can be seen in Fig. 2, 12 is generally rectangular and is made of an absorbent material such as terry cloth, see col. 2 lines 20-25).
Regarding claim 3, David discloses wherein said section of cloth (as the elongated section of fabric 12 is the same as the generally rectangular section of cloth) has one of tapered and rectangular ends (tapered as can be seen in Fig. 4).

Regarding claim 11, David discloses an improved burp sash cloth (10) for use by a caregiver for an infant, comprising: a generally rectangular section of absorbent, machine washable fabric (as can be seen in Fig. 2, 12 is generally rectangular and is made of an absorbent material such as terry cloth, see col. 2 lines 20-25), having an elongated body (as 12 forms a body that is elongated) with opposing facing elongated sides (at 20) and respective ends (at 26, see Fig. 4) of such elongated body; and joining means (26, Examiner notes “joining means” has been interpreted under 35 USC 112(f) and in the elected embodiment of Fig. 1, the joining means are disclosed in para. 0051 and 26 of Davis is hook and loop fastener that can be considered at least a functional equivalent for Applicant’s joining means) for allowing a user to selectively join such respective ends of such body to produce a continuous loop fabric which may be selectively positioned over a caregiver's shoulder while providing care to an infant, worn as a garment with said joining means shielded from contact with the infant (as when the hook and loop of 26 are joined together, a continuous loop of 12 is formed and the hook .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 14 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over David as applied to claims 1-2 and 11 above, and further in view of Waldeck (US 2018/0310645).
Regarding claims 5-6, David discloses all the limitations of claims 1-2 above, but does not expressly disclose wherein said generally rectangular section of cloth is at least about 40 inches long and 6 inches wide [claim 5] and is about 48 inches long and at least about 8 inches wide [claim 6].
Waldeck teaches a sash that can be worn in various configuration wherein said generally rectangular section of cloth (103) is at least about 40 inches long and 6 inches wide [claim 5] and is about 48 inches long and at least about 8 inches wide [claim 6] (as 
David and Waldeck teach analogous inventions in the field of sash type garment for infant care and baby burping.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the rectangular section of cloth of the sash of David with the claimed dimensions as taught by Waldeck in order to allow the sash to be long enough to accompany the different body shapes of caregivers and wide enough to allow for full coverage across the wearer to prevent unwanted stains on the caregiver’s clothing.
Regarding claim 14, David discloses wherein: said respective ends are generally rectangular (Examiner notes that based on the elected embodiment, Examiner has interpreted the limitation to mean the respective ends are tapered, tapered ends can be seen in Fig. 4), but does not expressly disclose wherein said fabric is about 48 inches long and at least about 8 inches wide.
Waldeck teaches a sash that can be worn in various configuration wherein said generally rectangular section of cloth (103) is at least about 40 inches long and 6 inches wide [claim 5] and is about 48 inches long and at least about 8 inches wide [claim 6] (as 103 can be range from 35-50 inches long and 8-12 inches wide, it can therefore be about 48 inches long and at least about 8 inches wide).
David and Waldeck teach analogous inventions in the field of sash type garment for infant care and baby burping.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make .

Claims 7 and 12 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over David as applied to claims 1 and 11 above, and further in view of Wilson (US 2013/0180974).
	Regarding claim 7, David discloses wherein: said elongated section of fabric (12) comprises a generally rectangular section of absorbent, machine washable cloth (as can be seen in Fig. 2, 12 is generally rectangular and is made of an absorbent material such as terry cloth, see col. 2 lines 20-25, and terry cloth is known to be machine washable), but does not expressly disclose wherein said joining means comprises respective magnets sewn into each respective end of such body, for being selectively joined together through magnetic attraction whenever placed adjacent one another.
	Wilson teaches a sash wearable about the body wherein said joining means comprises respective magnets (120) sewn into each respective end of such body (as can be seen in Fig. 1 and disclosed in para. 0069), for being selectively joined together through magnetic attraction whenever placed adjacent one another (disclosed in para. 0012).
David and Wilson teach analogous inventions in the field of elongated fabric closed around the body via fasteners.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 12, David discloses all the limitations of claim 11 above, but does not expressly disclose wherein said joining means comprises respective magnets sewn into each respective end of such body, for being selectively joined together through magnetic attraction whenever placed adjacent one another by a caregiver.
Wilson teaches a sash wearable about the body wherein said joining means comprises respective magnets (120) sewn into each respective end of such body (as can be seen in Fig. 1 and disclosed in para. 0069), for being selectively joined together through magnetic attraction whenever placed adjacent one another by a caregiver (disclosed in para. 0012).
David and Wilson teach analogous inventions in the field of elongated fabric closed around the body via fasteners.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the joining means of David with the joining means of Wilson, as a simple substitution of one well known joining means for another in order to yield the predictable result of creating a secure and detachable fastener such that it does not become disconnected while the sash is in use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are sash type garments securable via fasteners.  For .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.